Citation Nr: 9932520	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is competent to manage his own affairs 
without limitation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
December 1953 and from April 1959 to June 1960.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the initial incompetency determination 
was made by rating action of January 1982.  That 
determination was not appealed and the decision would 
generally be considered final.  See 38 C.F.R. § 20.1103.  
However, the Court of Veterans Appeals has held that seeking 
to lift an incompetency determination must be viewed 
procedurally as similar to seeking an increased disability 
rating, that is, as a new claim.  Sanders v. Brown, 9 Vet. 
App. 525 (1996).  Therefore this matter is considered on a de 
novo basis, as opposed to requiring new and material evidence 
to reopen the claim.


FINDING OF FACT

The veteran does not have the mental capacity to contract or 
to manage his affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes.  38 
U.S.C.A. § 5502 (West 1991); 38 C.F.R. §§ 3.353, 13.55, 13.58 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is currently in receipt of a 100 percent 
disability evaluation for his service connected 
schizophrenia, and that evaluation has been in effect since 
December 1965.  In October 1981 the RO proposed to rate the 
veteran incompetent, and the veteran was notified of that 
proposal in November 1981.  By rating action of January 1982 
the RO determined that the veteran was incompetent for the 
purpose of payment of VA benefits.  In April 1994 the veteran 
submitted a request that his competency status be re-
evaluated.

The veteran was hospitalized at a VA facility in February 
1993.  He was irrelevant and confused.  He showed 
disorganized thought on admission.  His behavior was found to 
be bizarre, and he was found to be unable to care for himself 
properly.  Examination revealed that he was cooperative, but 
delusional.  Speech was fragmented and association of ideas 
was loose.  Affect was constricted, but not inappropriate.  
He reported that he heard the voice of God talking to him.  
He appeared to be delusional and preoccupied.  His condition 
improved rapidly with treatment.  At the time of discharge he 
was considered competent to handle his affairs of a financial 
nature.  

In March 1993 a VA field examiner contacted the veteran at 
his home.  It was reported that the veteran was oriented, 
friendly and cooperative.  He stated that he had been taking 
his medication.  The field examiner related that the 
veteran's fund managing capability was fair at times, but 
that when his schizophrenia became acute, he ran out of 
money.  The veteran said that he had not run out of money 
recently, but did not object to the appointment of a payee.  
Following that report the RO continued the veteran's 
incompetency rating.

The veteran was hospitalized at a VA facility from August to 
September 1993.  He complained of auditory hallucinations and 
delusions.  Examination revealed that he was alert, 
attentive, cooperative and had adequate hygiene and grooming.  
He was oriented.  Mood was mildly elevated.  Speech was 
tangential, irrelevant and grandiose.  It was noted that he 
was incompetent for VA purposes, but not considered dangerous 
to himself or others.  The diagnosis was chronic paranoid 
schizophrenia.

A field examination report dated in February 1994 shows that 
a VA field examiner attempted to contact the veteran and 
found that he had been hospitalized.  The field examiner 
visited the motel where the veteran had been living and found 
that it contained none of the veteran's personal effects 
except a jacket.  The field examiner indicated that the 
veteran insisted on living in a motel and paying his room 
rent by the week.  He did not want his custodian to pay the 
rent by the month, because he wanted to be free to leave 
anytime he felt like it.  

A VA hospital report shows that the veteran was admitted in 
February 1994 after having been found by police naked on a 
major street.  Examination revealed that he was partially 
alert and partially somnolent.  He was minimally attentive 
and cooperative.  He had poor hygiene and grooming.  
Orientation could not be assessed because of acute psychotic 
behavior.  He was easily agitated, affect was unremarkable 
and speech was irrelevant.  Insight and judgment were poor.  
During hospitalization his behavior became more appropriate.  
At the time of discharge he was considered incompetent for VA 
purposes, but not dangerous to himself or others.

VA out-patient clinic records dated from January to May 1994 
reveal that when the veteran was seen in March 1994 his 
competency to handle funds was assessed at the request of a 
social worker student.  The veteran reported that he had 
auditory hallucinations, but the voices did not tell him what 
to do.  Examination revealed that he was oriented, euthymic, 
pleasant, appropriate socially and not suicidal or homicidal.  
He appeared to know the source of his income, the amount and 
his financial obligations.  His judgment did not seem 
impaired.  The examiner concluded that from this interview 
the veteran seemed competent to manage his money.  During a 
later visit to the out-patient clinic an examiner noted that 
the veteran appeared stable and was considered capable of 
managing his funds, but that his psychiatric status was 
likely to deteriorate rapidly if he did not continue his 
medication.

In June 1994 a VA field examiner reported that the veteran 
was taking his medication and was friendly, cooperative and 
oriented.  The field examiner concluded that the veteran 
could not manage money or exercise prudent judgment in the 
use of funds.  The veteran was aware of his income, but did 
not know what expenses he had or how or when he spent his 
money.  

The veteran testified at a hearing before a hearing officer 
at the RO in August 1994.  He indicated a desire to get an 
apartment of his own.  He stated that his custodian gave him 
$50.00 per week to spend and paid his bill at the home where 
he stayed.  The hearing officer determined that the veteran 
continued to be incompetent.

On VA examination in February 1995 the examiner reported that 
he had talked with a social worker who was familiar with the 
veteran.  She reported that the veteran seemed competent in 
many ways except when it came to managing his money.  She 
stated that he would spend all of his money, become psychotic 
and end up in the hospital.  She stated that he used such 
poor judgment in spending the small amount of money that he 
got that the boarding home manager had to allocate it and 
give it to him three times a week.  If he got it once a week 
he spent it all and had nothing left for the rest of the 
week.  The social worker also reported that the veteran 
received Social Security benefits of about $300 per month 
which he had failed to mention to the examiner.  The veteran 
denied that he had ever overspent money or given it away to 
other people.  He complained that he was not sleeping well 
and denied hallucinations.  Examination revealed that the 
veteran was polite and cooperative.  His speech was 
spontaneous.  His mood was euthymic with a normal range and 
intensity of affect.  He was alert and oriented to person, 
place and time except that he thought it was the 9th when in 
fact it was the 8th.  He was unable to subtract serial 7s.  
Thought processes were coherent but illogical with respect to 
his belief that he had no difficulty managing his funds, when 
the record showed that he had some marked difficulty.  His 
judgment was poor with respect to handling his money.  His 
insight was poor with respect to his belief that he could 
handle money.  The examiner concluded that the veteran did 
not appear capable of handling his benefit payments in his 
own best interest.  The diagnosis was schizophrenia, paranoid 
type.

In a rating action dated in February 1995 the RO continued 
the veteran's incompetency rating.

In a statement dated in October 1995 a VA physician reported 
that the veteran had been seen on a regular basis as an out-
patient for treatment of his psychiatric disorder.  He opined 
that the veteran's condition was stable and that he had been 
responsible.  He stated that the veteran appeared able to 
manage his own affairs including finances and that he 
appeared to be able to handle any benefits to which he was 
entitled.

In a letter dated in February 1996 a VA social worker 
reported that since November 1994 the veteran had been in a 
VA residential care program and that during that time he had 
shown stability and acted responsibly in all phases of his 
day to day life.  She stated that the veteran was prompt for 
all doctor appointments, was compliant with all medication 
and showed an understanding and willingness to budget his 
money appropriately.  She reported her feeling that the 
veteran possessed the skills and integrity to handle his 
finances.

On VA examination in September 1996 it was reported that the 
veteran's Social Security funds as well as his VA funds went 
to a fiduciary who gave the veteran approximately $200 per 
month and also gave $400 per month to the person who runs the 
group house where the veteran lived.  She gave that money to 
the veteran on a weekly basis to pay for incidental items.  
The veteran reported that he spent his money on clothing, 
cologne, cigarettes and trips.  It was reported that the 
veteran's account was not entirely accurate because the 
fiduciary gave the veteran additional money for clothing and 
trips.  The veteran often asked for advances and became quite 
agitated when he did not have sufficient funds.  The person 
who runs the group house stated that she was not sure what 
the veteran spent his money on since food, boarding, clothing 
and trips were taken care of.  She stated that the veteran 
did go to the NCO club quite a bit.  The veteran was unable 
to remember precisely how much money he received per month, 
but he did know how much he got a week.  He was unable to 
provide a clear accounting of how he spent $120 to $150 per 
week.  Examination revealed that the veteran was cooperative, 
alert and polite.  Eye contact was good.  Speech was of 
normal rate, rhythm and volume.  Thought processes were 
clear, logical and goal directed.  Thought content did not 
show hallucinations or homicidal or suicidal ideation.  Mood 
was euthymic and expansive.  Affect was congruent.  He was 
alert and oriented.  He could not perform serial 7s.  When 
attempting to do serial 7s his thought processes became 
increasingly fragmented.  The examiner offered the opinion 
that the veteran was not competent to manage his own affairs.  
He explained that in the past when the veteran had tried to 
manage his own affairs he decompensated psychotically.  The 
veteran's thought processes regarding numbers were fragmented 
and illogical.  He noted that even with money being given to 
the veteran weekly he often ran out of funds by the end of 
the week and that he was unable to provide any sort of 
rational documentation about how he spent his money.  He 
added that if it was determined that the veteran was 
competent he should have a one or two month trial of managing 
his own affairs with frequent check-ins with his social 
worker for budgeting purposes.

A field examination report dated in June 1997 shows that a VA 
field examiner contacted the veteran, the person who runs the 
group house where the veteran lived, and a person who worked 
with the veteran's legal custodian.  It was reported that the 
veteran was fully ambulatory and could take care of his 
personal needs with little supervision.  He was moderately 
aware of person, place and time.  The field examiner noted 
that the veteran was aware of the source of his income, but 
not aware of the balance of his estate or of his financial 
obligations.  Both the person who runs the group house where 
the veteran lived, and the person who worked with the 
veteran's legal custodian felt that if the veteran had all of 
his money available he would spend it foolishly.  

The veteran testified at a hearing before a member of the 
Board at the RO in September 1997.  He stated that a few 
months earlier he had begun to receive his Social Security 
money by the month rather than by the week.  He reported that 
he received about $645 per month and that he used it to go on 
trips, eat at restaurants, buy books and contribute to his 
church.  He related that when he went on trips he made his 
own reservations and purchased his tickets.  

A field examination report dated in August 1998 shows that a 
VA field examiner contacted the veteran and the person who 
runs the group house where the veteran lived.  It was 
reported that the veteran was aware of person, place and 
time.  He was aware of the source of his income.  He received 
his own Social Security check each month.  The veteran stated 
that he was able to manage his own money and did not want to 
have a legal custodian.  He stated that he received $215 per 
month from his legal custodian and $440 from Social Security.  
The person who runs the group house stated that the veteran 
was not capable of managing his own funds because his 
judgment and decision making abilities were severely impaired 
due to his unstable mental condition.  She stated that the 
veteran often refused to take his medication.  She reported 
that the veteran went on vacation and returned in worse 
condition than when he left and she felt that he did not take 
his medication during those times.  The field examiner 
concluded that the veteran appeared to be able to manage his 
own money, but that his ability to do so fluctuated.  

On VA examination in January 1999 the veteran reported that 
he received an allowance of $215 per month and spent about 
$100 on cigarettes and the rest on toiletries and clothing.  
Examination revealed that he was cooperative and had good eye 
contact.  Speech was normal in rate and volume.  Mood was 
mildly anxious.  Affect was neither increased nor decreased 
in range or intensity.  Sensorium was clear.  Immediate 
memory was intact.  Remote memory was impaired.  Long term 
memory was intact.  He was oriented.  Concentration was poor.  
Ability to perform serial 7s was inadequate.  He also could 
not perform serial 3s.  He could not add serial 3s.  Thought 
process was logical, coherent and goal-oriented.  There were 
no looseness of associations or flights of ideas.  There was 
some tangentiality.  He reported some hallucinations which 
were reportedly controlled by medication.  He denied 
homicidal or suicidal ideation.  Judgment appeared fair and 
insight was intact.  The examiner opined that it appeared 
that the veteran was able to manage his own funds, but that 
he had an impairment in adding and subtracting which made the 
examiner question the veteran's ability to handle his 
finances.  A trial period of managing his own affairs was 
suggested.  The diagnosis was chronic paranoid schizophrenia.

Legal Analysis

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that he is competent to handle his 
affairs is plausible.  The Board further finds that all 
relevant facts have been properly developed and, therefore, 
the statutory obligation of the VA to assist in the 
development of the appellant's claim has been satisfied.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a) (1999).

The Veterans Services Officer is authorized to select and 
appoint (or in the case of a court-appointed fiduciary, to 
recommend for appointment) the person or legal entity best 
suited to receive Department of Veterans Affairs benefits in 
a fiduciary capacity for a beneficiary who is mentally ill 
(incompetent) or under legal disability by reason of minority 
or court action, and beneficiary's dependents.  Authorized 
payees include: (1) The beneficiary (Sec. 13.56(c)); (2) The 
beneficiary under supervision (supervised direct payment) 
(Sec. 13.56 (a) and (b)); (3) The wife or husband of an 
incompetent veteran (Sec. 13.57); and (4) The legal custodian 
of a beneficiary's Department of Veterans Affairs benefits 
(Sec. 13.58).  38 C.F.R. § 13.55 (1999).

The Veterans Services Officer is authorized to make 
determinations as to the person or legal entity to be 
appointed legal custodian to receive Department of Veterans 
Affairs payments on behalf of a beneficiary who is 
incompetent or under legal disability by reason of minority 
or court action.  In the absence of special circumstances, 
the person or legal entity to be appointed legal custodian 
will be the person or legal entity caring for and/or having 
custody of the beneficiary or the beneficiary's estate.  
Department of Veterans Affairs benefits may be paid to a 
legal custodian subject to the following conditions:  (1) The 
Veterans Services Officer has determined that it would be in 
the best interests of the beneficiary to appoint a legal 
custodian.  (2) The proposed legal custodian is qualified to 
administer the benefits payable and will agree to:  (i) apply 
the benefits paid for the best interests of the beneficiary, 
(ii) invest surplus funds as provided by Department of 
Veterans Affairs regulations, (iii) furnish, upon request, 
evidence of compliance with agreement as to usage and 
investment of Department of Veterans Affairs benefits, and 
(iv) inform the Veterans Services Officer of any change in 
the beneficiary's estate or any other circumstances that 
might affect entitlement or the manner in which payments are 
to be made.  38 C.F.R. § 13.58 (1999).

In this case there is no reasonable doubt that the veteran 
lacks the mental capacity to contract or to manage his own 
affairs, including the disbursement of funds.  This certainty 
is based on recent medical evidence which clearly, and with
supporting rationale, finds the veteran to be incompetent for 
VA purposes.

When the veteran was initially found to be incompetent in 
1982, and for several years thereafter, the record shows that 
whenever he was left to his own devices he discontinued his 
medication, became overtly psychotic, quickly spent any money 
he could get and could not explain what he had used his money 
for.  More recently, beginning in late 1994, the veteran 
began living in a group home.  Since he began living in that 
environment, where the administration of his medication is 
supervised, his overt psychotic symptoms improved.  However, 
most of the physicians treating him at a VA out-patient 
clinic continued to report that he could not manage his own 
funds because he did not know his financial obligations and 
could not explain how the funds he had had been spent.  The 
record shows that during his stay at the group home the 
veteran was given an allowance by his custodian and he had 
access to certain amounts from his Social Security benefits 
as well.  His basic expenses at the group house were paid by 
his custodian.  In February 1996 one social worker reported 
that the veteran was capable of handling his own finances.  
However, on VA examination in September 1996 the examiner 
clearly stated that the veteran was not competent to manage 
his own affairs.  In August 1998 a VA field examiner 
concluded that the veteran appeared to be able to handle his 
own money, but that his ability to do so fluctuated.  On the 
most recent VA examination in January 1999 the examiner first 
stated that the veteran appeared to be able to manage his own 
funds, but then noted that the veteran had an impairment 
adding and subtracting which made the examiner question his 
ability to manage his own finances.  The examiner's 
recommendation was that the veteran should have a trial 
period of managing his own affairs.  

Although on its face the evidence appears to be conflicting, 
the Board finds that the overall picture presented is that of 
a veteran who is incapable of managing his VA benefits 
without limitation.  The examiner on the most recent VA 
examination seems to conclude that the veteran is competent 
to manage his funds, but also states that he cannot do simple 
arithmetic.  Certainly this inability alone would make it 
difficult for the veteran to keep track of his income and 
expenses.  Moreover, the picture presented by various medical 
examiners and field examiners over several years is that of 
an individual who from time to time appears to have a good 
grasp on reality, but who then slips back into severe 
psychotic symptomatology.  The purpose of the "trial 
period" of managing his own affairs suggested by some 
psychiatric examiners has been adequately served by providing 
the veteran with funds to use for personal items.  The result 
has invariably been that the veteran spends all of the money, 
often before the period for which it was allotted had 
expired, and cannot provide a reasonable accounting of how he 
used the money.  

Consideration has been given to the veteran's assertion that 
he is competent to handle his affairs.  However, as in this 
case where an issue involves medical knowledge, competent 
medical evidence is required.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996) (stating that a VA determination of 
incompetency must stand when only rebutted by lay evidence).  
It thus follows that the veteran's lay assertion as to 
competency is not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).

As the preponderance of the evidence is against a finding in 
this case of competency for VA purposes, the benefit of the 
doubt doctrine does not apply and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (1999).


ORDER

The veteran is not competent to manage his own affairs 
without limitation.  The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

